Filed 4/18/13 Mkrtchyan v. Connect to Communications CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


ARAM MKRTCHYAN,                                                      B244224

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC436000)
         v.

CONNECT TO COMMUNICATIONS,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Ernest M. Hiroshige, Judge. Dismissed.
         Aram Mkrtchyan, in pro. per., for Plaintiff and Appellant.
         No appearance for Defendant and Respondent.
                                             ——————————
       Aram Mkrtchyan filed an action alleging fraud against Connect to
Communications. On July 24, 2012, the trial court sustained Connect to
Communication’s demurrer with leave to amend within 10 days. The court stated that the
complaint lacked facts to support the fraud allegations. Mkrtchyan was served with the
notice of ruling on July 30, 2012.
       On September 18, 2012, the court granted Connect to Communication’s motion to
dismiss the complaint (to which Mkrtchyan did not file an opposition). The court ruled:
“Plaintiff has not filed an amended complaint as of the date of this ruling. Plaintiff
apparently no longer intends to pursue this action against Defendant or is unable to
amend the defects discussed in the Court’s July 24, 2012 ruling on demurrer.
Accordingly, the motion is granted.” Mkrtchyan appealed. Connect to Communication
did not file a respondent’s brief.
       It is an appellant’s burden to procure an adequate record on appeal allowing
review of the issues. When the appellant fails to provide such a record, we may dismiss
the appeal. (Foust v. San Jose Construction Co., Inc. (2011) 198 Cal.App.4th 181, 187.)
Mkrtchyan appeals from the dismissal of his complaint, but he has not included a copy of
the complaint in the record. Nor does the record contain the demurrer filed by Connect to
Communications, or any opposition by Mkrtchyan. We note that Mkrtchyan’s brief is
also deficient, citing no authority, and giving no description of the complaint. As we lack
the documents that were the basis for the trial court’s ruling, including the complaint that
was the subject of the dismissal, we dismiss the appeal.




                                             2
                                DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED.


                                   JOHNSON, J.


We concur:


             MALLANO, P. J.


             ROTHSCHILD, J.




                                     3